Citation Nr: 0803234	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service connected 
disorders of the left knee and/or right foot. 

2.  Entitlement to an increased rating for osteoarthritis, 
talonavicular joint, right foot, currently evaluated as 
10 percent disabling.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to April 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in December 2003 for 
additional development.  Substantial compliance having been 
completed the case has been returned to the Board.  

The Board notes that in the introduction to its December 2003 
remand it found that a January 2003 statement from the 
veteran's representative met the requirements of a 
substantive appeal with respect to the issues of entitlement 
to service connection for a right knee disorder, and to an 
increased rating for the veteran's service-connected right 
foot disability, and that as such the veteran perfected his 
appeal as to these claims.  See 38 C.F.R. § 20.202 (2007). 

The veteran had also perfected an appeal for the issue of 
entitlement to service connection for skin rash on the groin 
area.  In an August 2005 rating decision, the RO awarded 
service connection for skin rash on the groin area.  Thus, 
this issue is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (a notice of disagreement ceases to be valid if 
the RO grants the benefit sought on appeal).


FINDINGS OF FACT

1.  Right knee disorder was not present in service or for 
many years afterward, and it is not etiologically related to 
service.  The preponderance of the competent medical evidence 
is against a finding that there is a medical relationship 
between a right knee disorder and service connected disorders 
of the left knee and right foot.  

2.  Osteoarthritis, talonavicular joint, right foot, is 
currently primarily manifested by pain.  Moderately severe 
right foot disability is not shown.  


CONCLUSIONS OF LAW

1.  Right knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and it is not proximately due to, a result of, or 
aggravated by service or a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis, talonavicular joint, right foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs), 5003, 5010, 5284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2002 and April 2004 that fully 
addressed all four notice elements.  The May 2002 letter 
informed the veteran of what evidence was required to 
substantiate a claim based on secondary service connection 
and a claim for an increased rating.  The veteran was also 
notified of his and VA's respective duties for obtaining 
evidence, and was asked to submit evidence and/or information 
in his possession to the AOJ.  The April 2004 letter informed 
the veteran of what evidence was required to substantiate a 
claim based on direct service connection.  Although the April 
2004 notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but, after the notice was provided, the AOJ also 
readjudicated the case when it issued a supplemental 
statement of the case in August 2005.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Considering 
the veteran's claim for an increased rating, he is appealing 
the degree of disability, demonstrating that he has actual 
knowledge of this element.  As there will be no further 
increase as a result of this decision, further information 
about effective dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Under applicable law, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or as the result of a 
service-connected disorder.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of such evidence is against a 
grant of service connection for right knee disorder to 
include as secondary to service-connected left knee disorder 
and right foot disorder.  The competent medical evidence 
shows diagnoses of patellar tendinitis and osteoarthritis 
relative to the veteran's right knee.

Initially, the Board notes that the veteran does not claim, 
nor does the evidence show, direct service connection for 
right knee disorder.  As an initial matter, the Board notes 
that the veteran's service treatment records do show an in-
service complaint of sensation of object in the knees, left 
worse than right, and crepitus in the right knee.  This 
treatment report notes that otherwise the knees were at that 
time within normal limits to all maneuvers.  The impression 
given was possible chondromalacia, for which knee is not 
specified.  The veteran's separation examination report dated 
in April 1973 showed a normal clinical evaluation of the 
lower extremities and reported no defects relating to the 
right knee.  The other competent medical evidence on file 
shows complaints relating to the right knee beginning around 
2001.  Right knee problems were not shown for years after 
service and there is also no medical evidence of record which 
etiologically links any current right knee disorder to the 
veteran's active duty service.  In fact, in a May 2004 
opinion a VA examiner specifically stated that as there was 
no history of an injury to the right knee in service and 
there was a 25-year time lapse between the veteran's military 
duty and the onset of his knee pain, he did not believe 
osteoarthritis in the right knee was related to the veteran's 
military service.  As such, the Board finds that a 
preponderance of the evidence is against a finding that 
service connection for a right knee disorder is warranted on 
a direct service connection basis.    

The veteran asserts that he has a right knee disorder as a 
result of his service connected left knee disorder and/or 
right foot disorder.  The Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To this end, the veteran was afforded a VA examination in May 
2004 to determine the nature and etiology of any right knee 
disorder.  As noted above, the examiner opined that the 
veteran's right knee disorder was not related to his active 
military service.  In April 2005, after a review of that 
examination report and of the veteran's claims folder, the 
same examiner stated that he did not believe that the 
veteran's mild osteoarthritis in the right knee was the 
result of, or secondary to, the problems in his right foot or 
left knee.  Regarding the foot injury, the examiner explained 
that on physical examination the veteran limped for the first 
few steps after he got up but then resumed a normal gait.

Regarding any connection between the veteran's left knee 
problems and the mild osteoarthritis in his right knee, the 
examiner explained that during the stance phase of walking an 
individual places no more than body weight on a knee, 
regardless of whether the contralateral knee is normal or 
painful.  When an individual has a painful knee, according to 
the examiner, the stance phase in the painful knee is shorter 
than normal and is prolonged in the painless knee.  The 
examiner was unaware of any studies which show an increase in 
degenerative changes in a knee secondary to prolongation of 
the stance phase due to pain in the contralateral knee.  He 
also noted that the amount of additional stress placed on a 
knee in getting up/down from the sitting position or 
ascending/descending stairs is well within the normal range 
and should not cause degenerative disease.  

As the rationale for the VA examiner's opinion was laid out 
for the Board and appears to be based upon sound medical 
principles, and was made after a review of the relevant 
evidence, the Board has afforded this opinion high probative 
value.  There is no competent medical evidence with findings 
contrary to this examination.  Indeed, the only evidence 
suggesting that right knee disorder is related to the 
veteran's service or service connected disabilities is the 
veteran's own statements.  The Board does not doubt the 
sincerity of the veteran's belief that he developed mild 
osteoarthritis in his right knee as a result of his service 
connected disabilities.  The veteran could render an opinion 
as to having pain, stiffness, or any other common symptom of 
a right knee disorder; however, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu, 2 Vet. App. 
at 494); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").    

The Board is aware that in August 2002, the veteran told a VA 
social worker that a physician had told him that his ankle 
condition was related to his knee pain.  Considering this 
statement, hearsay medical evidence, as transmitted by a lay 
person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, the preponderance of the competent evidence is 
against a finding of in-service right knee disorder, and a 
nexus between the post-service diagnoses of very mild 
osteoarthritis, right knee, and patellar tendinitis, and 
service or a service-connected disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

III. Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected osteoarthritis, 
talonavicular joint, right foot, warrants a higher disability 
rating.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Id.  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  Such ratings are known as "staged" 
ratings.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected foot disorders, including DCs 5276 
(acquired flatfoot), 5277 (bilateral weak foot), 5278 (claw 
foot/pes cavus), 5279 (metatarsalgia), 5280 (hallux valgus), 
5281 (hallux rigidus), 5282 (hammer toe), 5283 (malunion or 
nonunion of the tarsal or metatarsal bones), and 5284 (other 
foot injuries).  

The veteran's service-connected osteoarthritis, talonavicular 
joint, right foot, is currently evaluated as 10 percent 
disabling under DC 5010-5284.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  In this case the 5010 
code represents traumatic arthritis.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the 
veteran's service-connected osteoarthritis, talonavicular 
joint, right foot, is rated as analogues to other foot 
injuries.  38 C.F.R. § 4.20.

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5284 provides ratings for "other" foot 
injuries as follows: 10 percent when moderate; 20 percent 
when moderately severe; and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5284.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

According to an October 2001 VA examination report, on 
physical examination of the veteran's right foot there was 
tenderness over the talonavicular joint.  There was no 
deformity at this area and it was noted that the veteran did 
tend to walk on the lateral aspect of his foot in protection 
of the pain that is associated with the instep on weight 
bearing.  There was no evidence of loss of arch support, and 
no limitation of ankle motion associated with this complaint.  
The diagnosis was mild osteoarthritis of the talonavicular 
joint, and the examiner noted that the veteran had a chronic 
foot condition, which does cause him to walk on the lateral 
aspect of his foot which would cause increased fatigability 
on extended walking or of other activity requiring persistent 
use of his right foot.  

VA treatment reports from 2001 and 2002 show that the veteran 
complained of painful feet, as do reports from 2004.  A 
February 2004 VA physical therapy note shows that the veteran 
complained of bilateral foot pain at that time and was 
referred for replacement of his diabetic shoes.  

The veteran was afforded another VA examination in May 2004.  
At this examination, the veteran reported having foot pain 
that does not interfere with his job or other activities.  He 
also reportedly used a shoe insert, but did not use a cane or 
crutch.  On examination the veteran had no swelling or 
deformity in the right foot.  The posterior tibial and 
dorsalis pedis pulses were palpable, and the veteran was 
tender over the medial aspect of the midtarsal area.  He had 
30 degrees of inversion and 20 degrees of eversion, which is 
a normal range, in the subtalar joints and without pain.  He 
had minimal but normal motion in the midtarsal joints.  Toe 
motion was normal and without pain.  Repetitive motion did 
not alter his range or symptoms.  He had a small callus over 
the dorsum of the PIP (proximal interphalangeal) joint of the 
second toe.  He had no fixed hammertoe deformity, and he 
stood with a low longitudinal arch which was equal 
bilaterally.  The diagnosis given was very mild 
osteoarthritis, right talonavicular joint, right foot. 

It appears from the competent medical evidence that the 
veteran's right foot disorder is currently primarily 
manifested by pain.  The Board does not consider the 
symptomatology associated with the veteran's right foot 
disorder to be moderately severe.  Accordingly, a disability 
evaluation in excess of 10 percent for osteoarthritis, 
talonavicular joint, right foot, is not in order when 
considering DC 5284.  See 38 C.F.R. § 4.71a, DC 5284.  The 
Board has considered rating the veteran's disability under 
another diagnostic code; however, the Board does not find 
that an increased rating would be warranted when considering 
any other relevant diagnostic code.  

The Board has also considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The VA 
examiner who saw the veteran in October 2001 noted that the 
veteran's disability would cause increased fatigability on 
extended walking.  More recently, in May 2004, a VA examiner 
reported that he could detect no objective evidence of 
weakness, incoordination, fatigability, or loss of motion due 
to the veteran's disability.  The Board is of the opinion 
that the competent medical evidence of record does not show 
that the veteran currently has additional disability caused 
by weakness, fatigability, incoordination or pain on movement 
of a joint so as to warrant a higher evaluation when 
considering the guidance in DeLuca, supra.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for osteoarthritis, talonavicular joint, right 
foot, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  In view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
osteoarthritis, talonavicular joint, right foot, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not so exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to service connected disorders of the 
left knee and/or right foot is denied.

Entitlement to an increased rating for osteoarthritis, 
talonavicular joint, right foot, currently evaluated as 
10 percent disabling, is denied.   



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


